~   ...   ~

          AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1of1



                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November 1, 1987)
                                          v.

                               Kevin Cervantes-Chacon                                 Case Number: 3:19-mj-21347

                                                                                      John Owen
                                                                                      Defendant's Atta.
                                                                                                                     F!LED
          REGISTRATION NO. 78631298
                                                                                                                      MAR 2 6 2019
          THE DEFENDANT:
           IZI pleaded guilty to count(s) 1 of Complaint                                                         _        ~ o;sTR!CT COURT
                                                                                                                    q [.)l<.::"""'"''CT OF CAI Ir
                                                                                                          ~?,LITHER.      ~ r"
                                                                                                                              1
           D was found guilty to count(s)                                                                                                     -DEPUTY
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title & Section                   Nature of Offense                                                            Count Number(s)
          8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

           D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




           D Count(s)                                                                  dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                         D TIME SERVED                             ~ 45dtl1dS                               days

           IZI Assessment: $10 WAIVED IZI Fine: WAIVED
           IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                            charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Tuesday, March 26, 2019
                                                                                    Date of Imposition of Sentence
                              ).                _/
          Received         ~±(/~
                         DUSMI;                                                      ONORABLE F. A. GOSSETT III
                             j                                                      UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                      3:19-mj-21347
